                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Ave., Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Fax: (702) 385-5518
                                Email: dkrieger@hainesandkrieger.com
                      12
                                Attorneys for Plaintiff
                      13
                                                                UNITED STATES DISTRICT COURT
                      14
                                                                    DISTRICT OF NEVADA
                      15

                      16        STEPHANIE SIU,                                Case No. 2:19-cv-00777-GMN-EJY

                      17                           Plaintiff,                 STIPULATION OF DISMISSAL OF
                                                                              SMITH-PALLUCK ASSOCIATES CORP.
                      18               v.                                     D/B/A LAS VEGAS ATHLETIC CLUBS
                                                                              WITH PREJUDICE
                      19        EQUIFAX INFORMATION SERVICES,
                                LLC; TRANSUNION, LLC; QUANTUM                 Complaint filed: May 6, 2019
                      20        COLLECTIONS; and SMITH-PALLUCK
                                ASSOCIATES CORP. d/b/a LAS VEGAS
                      21        ATHLETIC CLUBS,

                      22                           Defendants.

                      23

                      24               PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      25
                                the parties have stipulated to the dismissal of Defendant SMITH-PALLUCK ASSOCIATES
                      26
                                CORP. D/B/A LAS VEGAS ATHLETIC CLUBS, from the above captioned action, with
                      27
                                prejudice.
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Each party will bear its own fees and costs.
                         1

                         2             IT IS SO STIPULATED.
                         3             Dated January 29, 2020.

                         4       KNEPPER & CLARK LLC                                 BALLARD SPAHR LLP

                         5       /s/ Miles N. Clark                                  /s/ Stacy H. Rubin
                                 Matthew I. Knepper, Esq., NBN 12796                 Joel E. Tasca, Esq., NBN 14124
                         6       Miles N. Clark, Esq., NBN 13848                     Stacy H. Rubin, Esq., NBN 9298
                         7       KNEPPER & CLARK LLC                                 Email: tasca@ballardspahr.com
                                 Email: matthew.knepper@knepperclark.com             Email: rubins@ballardspahr.com
                         8       Email: miles.clark@knepperclark.com
                                                                                     Counsel for Defendant
                         9       HAINES & KRIEGER LLC                                Smith-Palluck Associates Corp. dba Las
                                 David H. Krieger, Esq., NBN 9086                    Vegas Athletic Clubs
                      10         Email: dkrieger@hainesandkrieger.com
                      11         Counsel for Plaintiff
                      12
                                 LAW OFFICE OF ALLICIA B. TOMOLO
                      13
                                 /s/ Allicia B. Tomolo
                      14         Allicia B. Tomolo, Esq., NBN 12116
                                 Email: abtomolo@gmail.com
                      15

                      16         J. Grace Felipe, Esq.
                                 (Admitted Pro Hac Vice)
                      17         CARLSON & MESSER, LLP
                                 9841 Airport Boulevard, Suite 1200
                      18         Los Angeles, CA 90045
                      19         Counsel for Defendant Quantum Collections

                      20                                 ORDER GRANTING
                                 STIPULATION OF DISMISSAL OF SMITH-PALLUCK ASSOCIATES CORP. D/B/A
                      21                    LAS VEGAS ATHLETIC CLUBS WITH PREJUDICE
                      22

                      23        IT IS SO ORDERED.
                      24                                                       _________________________________________
                                                                               Gloria M. Navarro, District Judge
                      25                                                       UNITED STATES DISTRICT COURT
                      26                                                                    5 day of February, 2020.
                                                                               DATED this ____
                      27
                      28
                                                                                 2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
